Citation Nr: 9907623	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1953 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right hip injury and a right knee injury in a February 1978 
rating decision.  Although the veteran was advised of the 
decision, he did not appeal the denial.  

2.  The evidence submitted or secured since the February 1978 
rating decision is so significant that it must be considered 
in order to render a fair decision on the merits of the 
claim.  

3.  There is no competent medical evidence of a nexus between 
the veteran's right hip disability and his period of active 
military service. 

4.  There is no competent medical evidence of a nexus between 
whatever right knee disorder the veteran may have and his 
period of active military service.  


CONCLUSIONS OF LAW

1.  The February 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for disorders of the right hip and right knee.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claims of entitlement to service connection 
for disorders of the right hip and right knee are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim

The RO denied entitlement to service connection for a right 
hip injury and a right knee injury in a February 1978 rating 
decision.  Although the veteran was advised of the decision, 
he did not appeal the denial.  Therefore, the RO's decision 
of February 1978 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  In a recent case, the Court of Appeals 
for the Federal Circuit overruled the test set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which provided 
that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In 
considering the proper application of Hodge, the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) determined 
that instead of the two-step process for reopening claims set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
there is now a three-step process for reopening claims:  1) 
the Secretary of the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); 2) if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and 3) if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999) (en banc); Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The evidence of record at the time of the February 1978 
rating decision consisted of the following: 1) information 
from the veteran's claim form; 2) a notice from the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were destroyed; 3) a January 1977 unsigned 
letter from J.M. McBride, M.D.; 4) a November 1977 statement 
from D.L. Steiner, M.D.; 5) the report of the November 1977 
VA examination; and 6) a private medical statement received 
in December 1977.  The RO denied service connection because 
the evidence was negative for the incurrence of a right hip 
or right knee injury during active military service.   

The following evidence was submitted or secured after the 
February 1978 rating decision: 1) notes from D.L. Steiner, 
M.D., dated in November 1977 and October 1979; 2) a May 1980 
notice from NPRC regarding a search of morning reports; 3) 
the veteran's statements in his November 1996 informal claim; 
4) a statement from J.M. received in November 1996; 5) 
medical records from D.B. Steiner, M.D., dated from March 
1982 to October 1996; 6) a December 1996 statement from the 
veteran; 7) a February 1997 notice from NPRC about the 
veteran's records; 8) statements from the veteran's October 
1997 substantive appeal; and 9) the veteran's testimony 
during a June 1998 personal hearing.   

Reviewing the evidence submitted after the February 1978 
rating decision, the Board finds that there is new and 
material evidence to reopen the claim.  Specifically, the 
veteran's sworn testimony includes statements that bear 
directly on the issue of whether an injury was incurred in 
service, as does the statement from J.M.  The Board finds the 
evidence to be so significant as to require consideration 
with all the evidence.  Therefore, new and material evidence 
has been submitted or secured to reopen the veteran's claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for Disorders of the Right Hip and Right 
Knee

As the Board has determined that new and material evidence 
has been submitted or secured, the veteran's claim is 
reopened.  The next step is to evaluate whether the claims 
are well grounded.  See Hodge, Elkins, Winters, supra.

Factual Background

In September 1977, NPRC advised the RO that the veteran's 
service medical records were unavailable and presumed to have 
been destroyed in the 1973 fire.  A May 1980 notice from NPRC 
indicates that a search of morning reports for the dates of 
the veteran's claimed hip and knee injuries was negative for 
any listing that the veteran was sick or hospitalized.  A 
February 1997 notice from NPRC indicates that physical 
examinations could not be reconstructed and that there were 
no Surgeon General Office records available for the veteran's 
service number.   

In a statement dated in December 1996, the veteran indicated 
that he did not have any service medical records in his 
possession. 

On the original September 1977 claim form, the veteran 
indicated that he suffered a right leg injury in 1955, for 
which he was treated at a U. S. Army hospital in Frankfurt, 
Germany, in 1955 and 1956. 

In an unsigned letter dated in January 1977 letter, J.M. 
McBride, M.D., stated that the veteran's "knee pain is 
referred from his hip."  It was further noted that the 
veteran was developing an arthritic hip on the right, and a 
physical examination revealed marked limitation of motion of 
the opposite hip.  Dr. McBride thought that the veteran would 
ultimately have arthritic hips bilaterally.  

D.L. Steiner, M.D., provided a statement in November 1977.  
He indicated that the veteran had a painful right knee that 
was swollen with fluid present.  He further noted that the 
veteran had been sent to Dr. McBride, an orthopedic surgeon.  
The diagnosis was arthritis of both hips with referred pain 
and an arthritic right knee.   

The veteran underwent a VA examination in November 1977.  He 
reported that he had a right leg injury 27 years before when 
he slipped on a greasy floor when working in the motor pool 
in service and hit the right hip and right knee.  Current 
complaints included occasional right hip pain with motion and 
occasional crepitation.  He reported that he was told that he 
would need an artificial hip socket.  The veteran also stated 
that the right knee had been painful, swollen, and had given 
way.  There was no locking.  The veteran reported that he had 
had no operations on the knee.  Examination of the right knee 
showed slight swelling with moderate crepitation.  There was 
no limitation of motion.  The ligaments were intact and 
stable.  Examination of the right hip revealed full range of 
motion without crepitation.  It was not swollen or tender.  
The diagnosis was residual injury of the right hip and 
internal derangement of the right knee.  A radiographic 
report dated in November 1977 demonstrates that x-rays of the 
right hip revealed moderate degenerative changes and possibly 
two loose bodies within the joint.  X-rays of the right knee 
showed slight degenerative arthritic changes with two small 
loose bodies within the joint.  

The RO received a private medical statement in December 1977.  
The name of the physician is illegible.  The physician noted 
that the veteran was first seen in January 1977 for right 
knee pain at night, and at the end of a shift he would have a 
limp.  It was noted that the knee pain was worse in cold 
weather.  The physician further noted that examination showed 
limitation of motion of both hips and pain on the right, 
especially with adduction.  X-rays revealed arthritic changes 
of the right hip with joint space narrowing.  The physician 
concluded that there was no question about the veteran's 
disability.   
 
The RO received two notes from Dr. D.L. Steiner in October 
1979.  The November 1977 note indicates that the veteran's 
right knee was swollen and painful with some fluid.  It was 
noted that the veteran had a history of military service knee 
injury.  The October 1979 note states that the veteran had 
been confined to his home from August 1979 to the present and 
was having right total hip surgery in November 1979.  Dr. 
Steiner stated that the veteran would be totally disabled for 
several months, probably until May 1980.  

In his November 1996 claim, the veteran stated that he wanted 
to reopen his claim for service connection for a right knee 
condition.  He also wanted compensation for a right hip 
condition due to the limp and the way he favored the right 
knee.  He noted that Dr. Steiner told him that his hip was 
"shot" when he was 44 years old but would not replace it 
then because of the veteran's age.   

The veteran also submitted a statement from J. M. who 
indicated that he was hunting with the veteran shortly after 
he came home from the army and the veteran's right knee 
"came out of place."  According to J. M., the veteran told 
him that he injured it in the army.   

The RO obtained medical records from Dr. D.B. Steiner in 
November and December 1996.  The veteran reported having some 
right hip pain in December 1983.  There was minor irritation 
from the trochanteric wire, but otherwise the right hip was 
doing well.  Dr. Steiner prescribed medication.  When the 
veteran returned 

in December 1985, right hip function was excellent and 
without pain.  In January 1988, it was noted that the veteran 
wanted a total hip replacement on the left.  The hip 
replacement on the right was functioning well.  In May 1991, 
the right hip was functioning well and was radiographically 
sound.  In August 1991, the veteran underwent a left total 
hip replacement due to severe arthritic changes.  The veteran 
complained of bilateral hip pain in October 1992.  X-rays 
showed expected wear in the right hip.  In May 1995, the 
veteran complained of severe pain in the lower back and into 
the hips and down both legs.  In June 1995, he was diagnosed 
as having spinal stenosis at L4-5.  

In his October 1997 substantive appeal, the veteran explained 
that the statement by his friend described the same condition 
for which the veteran was hospitalized in Germany.  He 
submitted copies of photographs, purportedly of himself in a 
hospital.  He indicated that he was hospitalized long enough 
to make 10 leather wallets.  Regarding the right hip claim, 
the veteran stated that he always favored the right knee, 
which altered his gait.   

During the June 1998 personal hearing, the veteran testified 
that he hurt his hip in service when he slipped in some 
grease in the motor pool.  He believed this injury occurred 
in mid 1954.  He went to the hospital in Frankfurt, Germany, 
three times as a result of the injury.  During the last 
admission, he was treated with a whirlpool.  When the 
swelling went away, he was released.  Since leaving the 
military, the veteran had not been in any accidents or 
otherwise injured his legs or hips.  He did not have any 
problems prior to service.  When he injured the right leg in 
service, the doctors did not specify for what the veteran was 
being treated.  He received treatment the day after the 
injury.  He later received whirlpool therapy.  He was on 
crutches at that time.  He had been told to stay off the 
right knee.  He was not discharged from service because of 
disability.  It was indicated at the hearing that the veteran 
had had hip replacements in 1979 and 1986.  The veteran 
stated that after he got the hip replacements, he did not 
have any problem with his knees at all.  According to the 
veteran, he was not refused any employment after service 
because of his hip disorder.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board finds that the veteran's claim 
regarding the right hip disorder is not well grounded.  The 
evidence shows that the veteran required a right hip 
replacement due to arthritic changes.  He testified that he 
hurt his hip in service.  The Board also notes that the 
veteran reported a history of a right leg injury during the 
November 1977 VA examination.  The truthfulness of such 
statements is presumed for purposes of determining whether a 
claim is well grounded.  Robinette, 8 Vet. App. at 77-78; 
King, 5 Vet. App. at 21.  However, the claim is not well 
grounded because there is no competent medical evidence of a 
nexus between the claimed in-service injury and the right hip 
arthritis diagnosed more than 20 years after the veteran's 
separation from service.  The Board acknowledges that the 
diagnosis from the November 1977 VA examination included 
residual injury of the right hip.  However, there is no 
indication that such diagnosis was based on anything other 
than the medical history provided by the veteran.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Similarly, the claim for service connection for a right knee 
disorder is not well grounded.  The Board notes that medical 
evidence from 1977 reveals diagnoses including arthritis and 
internal derangement of the right knee.  However, the medical 
evidence of record dated thereafter is negative for a right 
knee disorder and the veteran testified in June 1998 that he 
had no knee problems apparently since his hip replacements.  
Accordingly, there is no medical evidence showing the 
existence of any current right knee disability.  A claim is 
not well grounded if there is no present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, 
although the veteran's statements and testimony as to the in-
service incurrence of a knee injury, as well as the statement 
from J.M., are accepted as true at this stage in adjudication 
of the claim (see Robinette, 8 Vet. App. at 77-78; King, 5 
Vet. App. at 21) there is no competent medical evidence of a 
nexus between the claimed right knee disorder and military 
service.  The November 1977 note from Dr. Steiner includes a 
reference to a history of a knee injury in military service.  
To the extent this reference suggests a relationship between 
service and the knee condition described in the note, the 
Board again emphasizes that mere recitation of medical 
history provided by the physician does not constitute 
competent medical evidence.  LeShore, 8 Vet. App. at 409. 

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for disorders of the right hip and right knee.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for disorders of the right hip and right knee, he 
should submit medical evidence showing a relationship between 
the injury sustained in service and current right hip and 
right knee disorders.  Robinette, 8 Vet. App. at 77-78.

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that used by the RO, that is, whether the claims are 
well grounded rather than whether the veteran submitted new 
and material evidence to reopen the claims.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby . Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
The Board concludes that the veteran has not been prejudiced 
by its approach in this case because the veteran has been 
given adequate opportunity to submit sufficient evidence 
regarding the claims.


ORDER

The appeal for entitlement to service connection for a right 
hip disorder is denied.

The appeal for entitlement to service connection for a right 
knee disorder is denied.  



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

